           Case 1:19-cv-00255-JLT Document 90 Filed 08/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    HECTOR CLARENCE ANDERSON,                        Case No. 1:19-cv-00255-JLT (PC)
12                        Plaintiff,                   ORDER CANCELLING SETTLEMENT
                                                       CONFERENCES AND DISCHARGING
13             v.                                      WRITS OF HABEAS CORPUS AD
                                                       TESTIFICANDUM AS TO INMATE
14    H. ANGLEA,                                       HECTOR CLARENCE ANDERSON,
                                                       CDCR NO. BA-7102
15                        Defendant.
                                                       (Docs, 85, 87)
16

17            On August 2, 2021, Plaintiff filed a notice of appeal, challenging the Court’s order of

18   July 22, 2021, (Doc. 84), denying Plaintiff’s second motion for an injunction and motion to

19   amend the pleadings. (Doc. 88.) Therefore, the Court CANCELS the pre-settlement conference

20   scheduled for August 26, 2021, 2:30 p.m., and the post-discovery settlement conference

21   scheduled for September 2, 2021, 10:00 a.m. (See Doc. 63.)

22            Because these proceedings are cancelled, Plaintiff’s remote appearance is no longer

23   necessary. Therefore, the Court DISCHARGES the writs of habeas corpus ad testificandum

24   commanding the warden of California State Prison, R.J. Donovan Correctional Facility (480) to

25   produce inmate Hector Clarence Anderson, CDCR # BA-7102, before Magistrate Judge Sheila

26   ///

27   ///

28   ///
        Case 1:19-cv-00255-JLT Document 90 Filed 08/05/21 Page 2 of 2


 1   K. Oberto for video conferences on August 26, 2021, at 2:30, and September 2, 2021, at 10:00
 2   a.m. (Docs. 85, 87.)
 3

 4   IT IS SO ORDERED.

 5      Dated:     August 4, 2021                           _ /s/ Jennifer L. Thurston
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                     2
